Citation Nr: 0004842	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  95-06 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
upper extremity claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from June 1960 to June 
1974.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1995 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida which 
denied benefits under the provisions of 38 U.S.C.A. § 1151.  
In denying the claim, the RO found that the appellant had not 
incurred additional disability of the left arm as a result of 
VA Medical Center (VAMC) treatment in April 1994, or as the 
result of subsequent surgery in June 1994.  The Board 
remanded the case for additional development to the RO in May 
1997; the RO has now returned the case to the Board for 
appellate review.


REMAND

As recorded on the brief face from the May 1997 BVA remand, 
when the case originally came to the Board, there was a 
claims file plus an additional medical records folder.  These 
records would, most likely, have been the original VA 
hospital records associated with the appellant's April 1994 
surgery and his June 1994 surgery, or complete copies of 
these records.  However, as noted by the current brief face, 
only the claims file was sent to the Board by the RO when it 
transferred the case back to Washington in August 1999.  Only 
the claims file is currently before the Board.

On two occasions the Board attempted administratively to 
obtain the missing records folder.  No records were obtained 
after the first attempt; the second attempt yielded the 
discharge summary from the June 1994 hospitalization; the 
June 1994 operation report; the June 1994 pathology report; 
the April 1994 discharge summary; and the April 1994 
operation report.  These documents totaled nine pages.  
However, those nine pages do not constitute the whole medical 
record that was before the Board and the RO previously.  
Further, it is noted that there was a hospital records folder 
available to at least 1 examiner at the time of a 1998 
review.  Those records should be included in the record sent 
to the Board to assure pertinent medical evidence is on file, 
and to assure compliance with due process of law.

Thus, while it regrets the delay involved in remanding this 
case yet again, the Board is at a loss as to how else to 
obtain the original hospital medical records (or copies 
thereof) previously reviewed by the RO and by the Board at 
the time of the May 1997 remand.  

Proceeding with a decision on the merits at this time would 
not ensure full compliance with due process.  Therefore, the 
case is REMANDED for the following: 

1.  The RO is to obtain the original VA 
hospital records from the appellant's 
April 1994 surgery and his June 1994 
surgery and associate them with the 
claims file.  If the original records are 
needed by the hospital, there should be a 
complete copy of the medical records file 
made.  Someone at the VA medical center 
should certify that the copies are in 
fact a complete set of what exists in the 
medical records folder.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  After completion of the above, as 
well as any other appropriate development 
action, if records or information not 
previously reviewed by the RO is 
submitted, the RO should again adjudicate 
the appellant's claim on the appropriate 
legal basis and with consideration of all 
pertinent regulations.  Otherwise the 
case should be returned to the Board as 
in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case, if indicated.  No 
action by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


